Citation Nr: 0419563	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  00-11 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of fracture of the right tibia and fibula, with deformity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1958 to August 1962.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  In March 
2001, the Board remanded this claim for additional 
development and referred to the RO for appropriate action the 
matter of entitlement to a compensable rating for right leg 
scars.  Jurisdiction over the case was transferred to the 
Atlanta, Georgia RO when the veteran relocated to that area.  


FINDING OF FACT

The veteran's post-operative residuals of right tibia and 
fibula fracture are manifested by at least one-half inch (but 
less than 2 inch) shortening of the right leg, and by 
arthrofibrosis of the right ankle with moderate limitation of 
ankle motion.  


CONCLUSION OF LAW

A combined 20 percent rating is warranted for residuals of 
right tibia and fibula fracture (based on a formulation of 10 
percent for shortening of the leg, under Code 5275, and 10 
percent for arthrofibrosis with moderate limitation of 
motion, of the right ankle, under Code 5271).  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes (Codes) 5271, 5275 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA.  

VA has fully complied with the mandates of the VCAA.  The RO 
provided notification of the VCAA in April 2001.  By this 
correspondence, the April 2000 Statement of the Case (SOC), 
and the March 2004 Supplemental SOC (SSOC), the veteran was 
advised of the controlling law and regulations, and informed 
what evidence was of record and what evidence was needed to 
establish entitlement to the benefit sought.  The April 2001 
letter included notification of the changes in duty to assist 
resulting from the VCAA, and provided specific notice 
concerning the veteran's and VA's respective responsibilities 
in development of evidence.  Although the VCAA letter advised 
him to submit additional evidence within 60 days, it further 
stated that evidence received within a year would be 
considered.  In fact, everything received to date has been 
considered.  

Regarding timing of notice, while full VCAA notice was not 
provided prior to the initial determination, it was provided 
prior to the RO's last review.  Regarding notice content, 
correspondence accompanying the March 2004 SSOC informed the 
veteran that, prior to returning his case to the Board for 
further appellate review, it would be held for 60 days so 
that he could submit any additional evidence in support of 
his claim.  Pursuant to the March 2001 Board remand, the RO 
requested (in April 2001, December 2003, and again in the 
March 2004 SSOC) that the veteran provide information 
concerning any outstanding records of private medical 
treatment received for residuals of his right tibia and 
fibula fracture.  Specifically, the RO sought from the 
veteran a release for records of Dr. P.D.  He did not 
respond.  The "duty to assist is not always a one-way 
street.  If a veteran (appellant) wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Advising him now to submit everything he has 
pertinent to his claim would be redundant, and would serve no 
useful purpose.  

The record includes service medical records, records of 
private medical treatment, and reports of VA examinations.  
There is no indication that any pertinent evidence (that VA 
can further obtain without the veteran's cooperation) remains 
outstanding.  All notice and duty to assist requirements are 
met.  The veteran is not prejudiced by the Board's proceeding 
with a merits review at this point.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).

Factual Background

The veteran suffered a compound fracture of the right tibia 
and fibula when he was struck by a car during service in 
October 1961.  He underwent several surgeries, resulting in 
the removal of part of the fibula.  On September 1963 
examination prior to separation, it was noted that his right 
leg was 1 ? inches shorter than the left, and that there was 
limited motion of the right ankle.  

On VA examination in March 1963, the right lower leg was 
noted to have a visible and palpable deformity of the right 
tibia, resulting in anterior bowing.  The examiner stated 
that the  right leg was 1 1/4 inches shorter than the left (he 
noted that the separation physical listed a 1 ? inch 
shortening), and that there were two well-healed scars, 
approximately six inches and five inches long each; he noted 
that the veteran had regained full motion of the right knee 
but lacked 10 degrees of full flexion in the right ankle.  In 
a May 1963 rating decision, the RO, in part, granted service 
connection for residuals of fractured right tibia and fibula, 
rated 10 percent.  

In an April 1999 letter, the veteran's private physician, Dr. 
P.D., noted the veteran's right leg measured two (2) cm. 
shorter than the left.  

On VA examination in October 1999, the veteran reported 
numbness of the right leg (at the surgical site) since 
surgery, but stated that he had experienced no recent right 
leg problems.  He noted occasional redness in the lower right 
leg, but there were no warmth, pain, weakness, stiffness, or 
swelling.  On physical examination, the left leg measured 95 
cm from the anterior-superior iliac spine to the medial 
malleolus, the right 93 cm.  In a February 2000 addendum to 
the examination report, the examiner noted that X-rays 
revealed an old healed fracture at the junction of the middle 
and distal third of both tibia and fibula (with no other 
abnormality shown), and degenerative joint disease of the 
hips, bilaterally.  She observed that the veteran's shortened 
right leg caused him to limp, creating stress on both hips 
and resulting in a bilateral hip disability secondary to the 
residuals of right tibia and fibula fracture.  [Secondary 
service connection has been granted for hip disability which 
is separately rated.]  

On VA examination in April 2003, the veteran complained of 
experiencing back, left hip, and right leg pain when walking.  
The physical examination revealed an L-shaped, six-inch 
incision over the lateral lower leg area, and an eight-inch 
irregular scar over the anterior aspect of the lower tibia 
from the original wound, with subcutaneous prominence of the 
bone.  There was a one-half inch shortening of the right leg 
(compared to the left).  The examiner noted scarring which 
was adherent to the underlying fracture.  X-rays revealed 
well-healed fractures of the lower shaft of the tibia and 
fibula with good alignment with some offset.  The examiner 
opined that the veteran's limp and abnormal gait resulted in 
some functional impairment, specifically relating to 
squatting, climbing, and prolonged standing or walking for 
more than an hour without rest.  On follow-up examination in 
May 2003 there was mild (+1) swelling of the right ankle 
compared to the left.  Range of motion tests revealed 
extension of the right ankle of 20 degrees (a loss of 10 
degrees compared to the left).  Plantar flexion was to 40 
degrees.  Eversion was to 20 degrees (versus 25 degrees on 
the left).  The examiner noted an approximate 25 degree total 
loss of range of right ankle motion.  There was no weakness, 
lack of coordination, or fatigue of the right ankle.  The 
diagnosis was healed fracture of the tibia and fibula, with a 
moderate arthrofibrosis of the right ankle secondary to 
treatment of the fracture.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

The RO has assigned a 10 percent rating for shortening of the 
right lower extremity under criteria set forth in Diagnostic 
Code (Code) 5275.  Code 5275 directs that the disability 
should be rated according to the measurement of the shortened 
bone(s), with shortening of 1 1/4 to 2 inches (3.2 cm. to 5.1 
cm.) rated 10 percent; 2 to 2 1/2 inches (5.1 cm. to 6.4 cm.) 
rated 20 percent; 2 1/2 to 3 inches (6.4 cm. to 7.6 cm.) rated 
30 percent; 3 to 3 1/2 inches (7.6 cm. to 8.9 cm.) rated 40 
percent; 3 1/2 to 4 inches (8.9 cm. to 10.2 cm.) rated 50 
percent; and over 4 inches (10.2 cm.) rated 60 percent.  38 
C.F.R. § 4.71a, Code 5275.  [A note following Code 5275 
provides that measurements should be taken of both lower 
extremities from the anterior superior spine of the ilium to 
the internal malleolus of the tibia, and that a rating under 
this Code may not be combined with other ratings for a 
fracture or a faulty union in the same lower extremity.].

The medical evidence does not suggest that the degree of 
shortening of the veteran's right leg as compared to the left 
is greater than the 1 ? inches reported on the September 1962 
separation examination.  Reports of VA examinations over the 
years have variously provided leg shortening measurements of 
1 1/4 inches, 5/8 inches, 2 cm., and 1/2 inch.  In an April 1999 
letter, the veteran's private physician noted a 2 cm. 
shortening.  Regardless, the 1 ? inch discrepancy is the 
greatest leg length discrepancy recorded; there is no 
competent evidence suggesting there might be a greater degree 
of shortening.  As the next higher, 20 percent, rating 
requires 2 to 2 1/2 inches shortening, a rating in excess of 10 
percent is no warranted under Code 5275.  

The Board notes, however, that treatment of the veteran's 
right leg fractures (apparently with immobilization) has also 
resulted in right ankle arthrofibrosis.  Examination has 
revealed about 25 degree total loss of right ankle motion 
(reasonably characterized as moderate).  Such finding 
warrants a 10 percent rating under Code 5271.  Although the 
rating for shortening of the right leg may not (under the 
note following Code 5275) be combined with other ratings for 
fracture or faulty union in the same extremity, there is no 
regulatory prohibition against combining the rating for 
shortening with a rating for limited ankle motion due to 
arthrofibrosis.  Such combination would not be pyramiding 
(See 38 C.F.R. § 4.140), as different orthopedic functions 
are involved.  Accordingly, the Board finds that a separate 
10 percent rating for limitation of right ankle motion (under 
Code 5271) is warranted, and is to be combined with the 
rating for shortening under Code 5275.  A rating in excess of 
10 percent for limitation of right ankle motion is not 
warranted, as marked limitation is not shown.  


ORDER

A 20 percent combined rating for residuals of right tibia and 
fibula fractures (based on a formulation of 10 percent under 
Code 5275 and 10 percent under Code 5271) is granted, subject 
to the regulations governing payment of monetary awards.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



